Defendant's petition for rehearing is denied, but it deserves comment at least to this extent. The opinion is criticized, and probably deserves criticism, for making no mention of certain assignments of error predicated upon instructions to the jury. It is the purpose of this memorandum to make good that omission.
Among other things the learned trial judge told the jury: "If you find in this case that the prosecution * * * was without probable cause, then there was malice on the part of the defendant in instituting the prosecution." That, standing alone, was error, because contrary to the rule of Hanowitz v. G.N. Ry. Co. 122 Minn. 241, 142 N.W. 196. But in another connection, after having defined separately and at length, as distinct elements of the cause of action, both malice and probable cause, the jury was told that plaintiff had the burden of proof as to both of them. The charge is open to the criticism made of it, that to the extent already indicated it *Page 598 
was erroneous and on the whole somewhat contradictory. But it is impossible to presume prejudice. Aside from that, before the case went to the jury counsel were asked by the court whether there were "any inadvertencies" to which they desired to invite attention. There was no answer. Moreover, the one instruction requested on the part of the defendant did not go either to the element of malice or that of probable cause. In such a situation and on such a record we remain unable to perceive any ground for reversal.